—Judgment, Supreme Court, New York County (Paula Omansky, J.), entered April 27, 1999, dismissing the complaint and bringing up for review an order which granted defendant’s motion for summary judgment dismissing the complaint on the ground of collateral estoppel, unanimously affirmed, with costs.
The complaint alleging legal malpractice was properly dismissed on the ground that a judgment in another action rejecting plaintiffs claim for disability payments upon a finding that his injury was caused by a pre-existing medical condition necessarily precludes a finding in this action that but for defendant’s negligence the jury in the underlying action would have found that the same injury was caused by plaintiffs fall over a negligently placed wastepaper basket. We note in particular the decision of the appellate court in the other action affirming the trial court’s finding that “even if appellant’s allegation of falling was true, it was not related in any manner to his disability” (Watson v American Home Assur. Co., 454 Pa Super 293, 304, 685 A2d 194, 199, lv denied 549 Pa 704, 700 A2d 443). Concur — Nardelli, J. P., Tom, Lerner, Rubin and Friedman, JJ.